Citation Nr: 0206638
Decision Date: 06/20/02	Archive Date: 08/16/02

DOCKET NO. 95-12 825               DATE JUN 20, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been received to reopen a
claim of entitlement to service connection for residuals of a back
injury and, if so, whether all the evidence both old and new
warrants the grant of service connection.

2. Whether new and material evidence has been received to reopen a
claim of entitlement to service connection for residuals of a right
leg injury and, if so, whether all the evidence both old and new
warrants the grant of service connection.

3. Whether new and material evidence has been received to reopen a
claim of entitlement to service connection for an ulcer disorder
and, if so, whether all the evidence both old and new warrants the
grant of service connection'.

REPRESENTATION

Appellant represented by: Texas Veterans Commission

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

C. Hancock, Counsel 

INTRODUCTION

The appellant served on active duty from September 29, 1972 to June
28, 1974, at which time he received an honorable discharge. He
immediately re-enlisted and served on active duty from June 29,
1974 to May 6, 1980, at which time he was discharged under other
than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an August 1994 rating action of the Department of
Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

The Board is undertaking additional development on the issue of
entitlement to service connection for residuals of a back injury
pursuant to authority granted by 67 Fed. Reg. 3,099, 3.104 (Jan.
23, 2002) (to be codified at 38 C.F.R. 19.9(a)(2)). When it is
completed, the Board will provide notice of the development as
required by Rule of Practice 903. 67 Fed. Reg. 3,099, 3,105 (Jan.
23, 2002) (to be codified at 38 C.F.R. 20.1)03). After giving
notice and reviewing your response to the notice, the Board,will
prepare a separate decision addressing this issue.

2 -

FINDINGS OF FACT

1. In a June 1993 rating decision, the RO determined that no new
and material evidence had been received to reopen the appellant's
claims for entitlement to service connection for residuals of
injuries to the back and right leg, and for an ulcer disorder.

2. The appellant, in a June 1993 letter, was apprised of his
procedural and appellate rights; however, a notice of disagreement
was not received within the subsequent one-year period.

3. The evidence added to the record subsequent to the June 1993
rating decision, and pertaining to the appellant's claims currently
perfected for appeal to the Board, consist of VA medical records
and hearing testimony.

4. Concerning the issue of entitlement to service connection for
residuals of a back injury, evidence submitted since the June 1993
decision, when viewed in the context of the entire record, is new
and material, is probative, and does bear directly and
substantially upon the issue in question.

5. Concerning the issues of entitlement to service connection for
residuals of a right leg injury and for an ulcer disorder, the
evidence submitted since the June 1993 rating decision includes no
new evidence that bears directly and substantially upon these
specific matters concerning entitlement to service connection under
consideration which by itself or in connection with evidence
previously assembled is so significant that it must be considered
in order to fairly decide the merits of the claims.

3 -

CONCLUSIONS OF LAW

1. The June 1993 rating decision by the RO is final. 38 U.S.C.A.
7105 (West 1991); 38 C.F.R. 20.302, 20.1103 (2001).

2. Additional evidence received since the June 1993 rating decision
concerning the claim for service Connection for residuals of a back
injury is new and material; thus, the claim is reopened. 38
U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a) (effective prior to
August 29, 2001).

3. The evidence received subsequently to the June 1993 rating
decision regarding the claims of entitlement to service connection
for residuals of a right leg injury and for an ulcer disorder is
not new and material; thus, the requirements to reopen the claims
have not been met. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156
(effective prior to August 29, 2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Initially, the Board notes that on November 9, 2000, the President
signed into law the Veterans Claims Assistance Act of 2000 (VCAA),
which provides that VA shall make reasonable efforts to assist a
claimant in obtaining evidence necessary to substantiate the
claimant's claim for a benefit under a law administered by VA. 38
U.S.C.A. 5103A (West Supp. 2001). The Act is applicable to all
claims filed on or after the date of enactment, November 9, 2000,
or filed before the date of enactment and not yet final as of that
date. VCAA, subpart (a), 114 Stat. 2096, 2099 (2000). See also
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA eliminates the concept of a well-grounded claim, redefines
the obligations of VA with respect to the duty to assist, and
includes an enhanced duty

- 4 -

to notify a claimant as to the information and evidence necessary
to substantiate a claim for VA bent@fits. First, the VA has a duty
to notify the appellant and his representative, if any, of
information and evidence needed to substantiate and complete a
claim. 38 U.S.C.A. 5102, 5103 (West Supp. 2001). Second, the VA has
a duty to assist the appellant in obtaining evidence necessary to
substantiate the claim. 38 U.S.C.A. 5103A (West Supp. 2001). Also,
VA has issued final rules to amend adjudication regulations to
implement the provisions of the VCAA, Pub. L. No. 106-475, 114
Stat. 2096 (Nov. 9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to
be codified as amended at 38 C.F.R 3.102, 3.156(a), 3.159 and
3.326(a)).

The Board further notes that during the course of the appellate
process, the provisions of 38 C.F.R. 3.156 with respect to new and
material evidence were changed, effective August 29, 2001. Where
the law or regulation changes after a claim has been filled or
reopened, but before the administrative or judicial appeal process
has been concluded, the version most favorable to the veteran
applies, absent congressional or Secretarial intent to the
contrary. See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas,
supra. Here, the Secretary has specifically limited the application
of the changes in 3.156 to claims to reopen received on or after
August 29, 2001. Since the appellant's claim to reopen was filed
prior to August 29, 2001, the new 3.156 provisions are not
applicable in his case and the prior law will be applied herein.

In this case, the Board finds that the appellant was provided
adequate notice as to the evidence needed to substantiate his
claims. The discussions in the RO's rating decisions, statement of
the case (SOC), and supplemental statement of the case (SSOC)
informed the appellant of the information and evidence needed to
substantiate the claims and complied with the VA's notification
requirements. The appellant was also notified by the RO of the
relevant provisions of the VCAA. The VA has no outstanding duty to
inform the appellant that any additional information or evidence is
needed.

The Board also finds that all relevant facts have been properly
developed, and that all evidence necessary for equitable resolution
of the issues currently before the

- 5 -

Board on appeal has been obtained. The RO has obtained the
appellant's available service medical records and post-service
treatment records. Reasonable efforts were taken to obtain all
relevant evidence identified by the appellant, and all evidence so
obtained was considered. The Board is unaware of any additional
relevant and available evidence. The appellant has been afforded a
VA examination regarding the diagnosed disabilities addressed in
this decision. In addition, he appeared and presented testimony at
a hearing on appeal before a local VA hearing officer in April
1096. The Board concludes that all reasonable efforts were made by
the VA to obtain evidence necessary to substantiate the appellant's
claims. Therefore, no further assistance to the appellant with the
development of evidence is required.

Under the circumstances of this case, where there has been
substantial compliance with the new legislation and the new
implementing regulation, a remand would serve no useful purpose.
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict
adherence to requirements in the law does not dictate an
unquestioning, blind adherence in the face of overwhelming evidence
in support of the result in a particular case; such adherence would
result in unnecessarily imposing additional burdens on VA with no
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App.
426, 430 (1994) (remands which would only result in unnecessarily
imposing additional burden:; on VA with no benefit flowing to the
claimant are to be avoided).

Laws and Regulations

VA law provides i@hat despite the finality of the prior adverse
decision a claim will be reopened and t@e former disposition
reviewed if new and material evidence is presented or secured with
respect to a claim which has been disallowed. 38 U.S.C.A. 5108
(West 1991); 38 C.F.R. 3.156 (effective prior to August 29, 2001).

New and material evidence means evidence not previously submitted
to agency decisionmakers which bears directly and substantially
upon the specific matter

- 6 -

under consideration, which is neither cumulative nor redundant, and
which by itself or in connection with evidence previously assembled
is so significant that it must be considered in order to fairly
decide the merits of the claim. 38 C.F.R. 3.156(a) (effective prior
to August 29, 2001).

The United States Court of Appeals for Veterans Claims (Court) has
held that VA must reopen a claim when "new and material evidence"
is presented or secured with respect to a previously and finally
disallowed claim. Stanton v. Brown, 5 Vet. App. 563, 566 (1993).
The standards regarding the issue of finality have been reviewed
and upheld. Reyes v. Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit (Federal
Circuit) overruled a holding in Colvin v. Derwinski, 1 Vet. App.
171 (1991), which limited the reopening of previously denied claims
based upon "a reasonable possibility that the new evidence, when
viewed in the context of all the evidence, both new and old, would
change the outcome." See Hodge v. West, 155 F. 3d 1356 (Fed. Cir.
1998).

Subsequently, the Court held that with regard to petitions to
reopen previously and finally disallowed claims VA must conduct a
three-part analysis, first, whether evidence submitted is "new and
material" under 38 C.F.R. 3.156(a), second, if it finds the
evidence is "new and material" immediately upon reopening it must
determine whether the claim is well grounded, based upon all of the
evidence, presuming its credibility, and third, if the claim is
well grounded to proceed to the merits, but only after ensuring
that the duty to assist had been fulfilled. Elkins v. West, 12 Vet.
App. 209 (1999) (en banc). However, as noted above, on November 9,
2000, the President signed into law the VCAA which eliminated the
requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held that
the newly presented evidence need not be probative of all the
elements required to award the claim but that the evidence must
tend to prove the merits of the claim as to each essential element
that was a, specified basis for the last final disallowance of the
claim.

- 7 -

Evans v. Brown, S1 Vet. App. 273, 284 (1996) (citing Caluza v.
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir.
1996) (table)).

The Federal Circuit Court has held that evidence that is merely
cumulative of other evidence in the record cannot be new and
material even if that evidence had not been previously presented to
the Board. Anglin v. West, 203 F.3d 1343 (2000).

The Board at this juncture points out that although the August 1994
rating decision shows that the RO referenced the "reasonable
possibility of a change in the outcome" requirement that was
invalidated by Hodge, the appellant has not been prejudiced by
adjudication of his appeal without first remanding the case to the
RO for consideration of the ruling in Hodge and issuance of another
SSOC. See Bernard, supra, at 392-394; (citing VAOPGCPREC 16-92 (57
Fed. Reg. 49,747 (1992)). As discussed in Hodge, the standard set
forth in 38 C.F.R. 3.156(a) essentially represents a lesser burden
than that imposed by Colvin, supra. As the application of Hodge
represents a lesser burden for the appellant, the Board's
application of Hodge, and thus its use of the standard set forth in
38 C.F.R. 3.156(a) in this Decision, has not prejudiced the
appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Board
also points out that as part of the March 1995 SOC, the provisions
of 38 C.F.R. 3.156 were included therein.

The Board also notes that generally a veteran may be granted
service connection for injury or disease contracted in the line of
duty or for aggravation of a preexisting injury or condition. 38
U.S.C.A. 1110, 1131 (West 1991); 38 C.F.R. 3.303 (2001).

In addition, service connection may be granted for any disease
diagnosed after discharge, when all of the evidence, including that
pertinent to service, establishes the disease was incurred in
service. 38 C.F.R. 3.303(d) (2001). For the showing of chronic
disease in service, there are required a combination of
manifestations sufficient to identify a disease entity, and
sufficient observation to establish chronicity at the time, as
distinguished from merely isolated findings or a diagnosis
including the word chronic. Continuity of symptomatology is
required only where

- 8 -

the condition noted during service is not, in fact, shown to be
chronic or when the diagnosis of chronicity may be legitimately
questioned. When the fact of chronicity in service is not
adequately supported, then a showing of continuity after discharge
is required to support the claim. 38 C.F.R. 3.303(b) (2001).

Certain chronic diseases, including peptic ulcers (gastric or
duodenal), may be presumed to have been incurred during service if
manifested to a compensable degree within one year of separation
from active military service. 38 U.S.C.A. 1101, 1112, 1113, 1137
(West 1991 & Supp. 2001); 38 C.F.R. 3.307, 3.309 (2001).

The Court has held that the chronicity provision of 38 C.F.R.
3.303(b) is applicable where (.evidence, regardless of its date,
shows that a veteran had a chronic condition in service or during
an applicable presumptive period and still has such condition. Such
evidence must be medical unless it relates to a condition as to
which, under the Court's case law, lay observation is competent. If
the chronicity provision is not applicable, service connection may
be established if the condition is observed during service or any
applicable presumptive period, continuity of symptomatology is
demonstrated thereafter, and competent evidence relates the present
condition to that symptomatology. Savage v. Gober, 10 Vet. App. 488
(1997).

The Federal Circuit has held that a veteran seeking disability
benefits must establish the existence of a disability and a
connection between service and the disability. Boyer v. West, 210
F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that "where the determinative issue
involves medical causation or a medical diagnosis, competent
medical evidence is required." Grottveit v. Brown, 5 Vet. App. 91,
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494
(191?2) (Court held that a witness must be competent in order for
his statements or testimony to be probative as to the facts under
consideration). The Court has also held that "Congress specifically
limits entitlement for service-connected disease or injury to cases
where such incidents have resulted in a

- 9 -

disability. In the absence of proof of a present disability there
can be no valid claim." Brammer v. Brown, 3 Vet. App. 223, 225
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44
(1992).

The Federal Circuit has recognized the Board's "authority to
discount the weight and probity of evidence in light of its own
inherent characteristics and its relationship to other items of
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad
interpretation, consistent with the facts in each case with all
reasonable doubt to be resolved in favor of the claimant; however,
the reasonable doubt rule is not a means for reconciling actual
conflict or a contradiction in the evidence. 38 C.F.R. 3.102
(2001).

Background and Analysis

Residuals of a Back Injury

The record shows that in a June 1993 rating decision the RO denied
the appellant's claim for service Connection for a "back injury."
The claim was denied because no new and material evidence had been
submitted to show a new factual basis for reconsidering entitlement
to service connection. The RO observed that the medical reports
received in conjunction with the appellant's current claim referred
only to other unrelated conditions. The appellant was notified of
this determination and of his procedural and appellate rights by VA
letter dated in June 1993. However, he did not initiate an appeal
of the June 1993 denial within one year of the notification.
Therefore, the June 1993 rating decision is final. 38 U.S.C.A. 7105
(West 1991); 38 C.F.R. 20.302 (2001).

The appellant subsequently sought to reopen his claim for a back
disorder in July 1994. The RO, in an August 1994 rating decision,
determined that new and material evidence had not been presented to
reopen the appellant's claim for service connection for residuals
of a back injury. The RO determined that while VA

10-

outpatient treatment records dated in 1994 had been submitted which
showed that the appellant had been treated for back pain, the
submitted evidence in connection with the current claim did not
constitute new and material evidence as it was considered to be
cumulative, essentially only summarizing or referring to evidence
previously considered. The appellant, in an October 1994 letter,
was apprised of his procedural and appellate rights. He perfected
a timely appeal to this August 1994 decision.

Therefore, based upon the facts of this case, the evidence that
must be considered in determining whether there is a basis for
reopening this claim is that evidence added to the record since the
June 1993 RO rating decision. See Evans, supra, at 285 (1996).

Evidence of record at the time of the June 1993 RO decision
included the appellant's application for compensation benefits,
received in May 1980, in which he indicated that he had suffered a
back injury in 1973-74. Review of the service medical records shows
that at the time of the appellant's service enlistment examination
in August 1972 clinical evaluation of the spine was normal. A
medical treatment record dated in January 1974 shows that the
appellant complained of non- radiating low back. pain. A clinical
record shows that the appellant was admitted in late January 1974
and discharged in early February 1974 following experiencing the
onset of back pain while on sea duty at which time he had
paraspinous muscle spasm. A health record dated in February 1974
shows a diagnosis of acute lumbosacral pain. Review of the
remaining service medical records on file are devoid of any mention
of treatment or complaints concerning the appellant's back.

Also of record at the time of the RO's June 1993 rating decision is
a VA discharge summary dated in October 1990 which indicates that
the appellant was hospitalized for psychiatric-based treatment.
While no back treatment is shown to have been rendered to the
appellant, a diagnosis of chronic low back pain was included as pan
of the discharge summary.

As noted above, in a June 1993 rating decision, the RO determined
that no new and material evidence had been received to reopen the
veteran's claim for service connection for residuals of a back
injury. It was further indicated that the new medical evidence
referred to unrelated conditions. Pertinent evidence added to the
record since the June 1993 RO decision includes the report of a VA
examination and medical treatment records, as well as hearing
testimonial evidence.

A VA general medical examination report dated in August 1993 shows
that history and findings of residual of trauma to the lumbosacral
area was diagnosed during examination conducted at the Dallas,
Texas VA Medical Center (VAMC). However, X-ray findings reported on
an August 1993 examination concerning the lumbar spine were
reported to be normal. The appellant reported having low back pain
since falling down a flight of stairs while in the Navy, and that
the pain had become worse since his involvement in an automobile
accident about 8 or 9 years earlier. Examination revealed slight
limitation of flexion and extension of the low back together with.
complaints of lumbosacral area pain.

A May 1994 VA Medical Certificate shows that the appellant
complained of back pain and tenderness since the incurrence of an
injury in the 1970's. Chronic pain was diagnosed. X-ray examination
findings of the lumbosacral spine were reported to be within normal
limits.

In conjunction with his April 1996 hearing held at the RO, the
appellant indicated that he injured his back in service upon
falling from the top deck to the bottom deck of a boat. He added
that he was not sure if this injury occurred during his "honorable"
period of service (September 1972 to June 1974) or during his
"other than honorable" period of service (June 1974 to May 1980).
He mentioned that he received treatment for this injury in the
hospital located in "Fort Houston, Virginia." The appellant also
testified that he had not injured his back as a result of being
involved in a "car wreck" since that service-related injury. The
appellant also testified that he had been treated for his back
subsequent to his May 1980 service separation at the VAMC located
in Dallas, Texas and that he was currently taking Motrin for his
back problems.

- 12 -

As stated above, the appellant is seeking to reopen his claim for
entitlement to service connection for residuals of a back injury,
which was denied in June 1993. The Board may reopen and reconsider
that claim only if he presents new and material evidence. 38
U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a) (effective prior to
August 29, 2001).

Although the RO found that new and material evidence had not been
submitted to reopen the appellant's claim for service connection,
the Board must independently address the question of whether new
and material evidence has been submitted to reopen the claim. See
Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). The Board
must review all of the evidence submitted since the last final
disallowance in order to determine whether the claim may be
reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999

Upon review of the evidence of record and consistent with the
Federal Circuit's instructions in Hodge, supra, the Board finds
that the appellant has submitted new and material evidence such as
to reopen his claim for service connection for residuals of a back
injury. "New" evidence has been submitted, specifically, the above
discussed August 1993 VA examination report which shows a diagnosis
of history and findings of residual of trauma to the lumbosacral
area, as well as the May 1994 VA Medical Certificate which revealed
that the appellant complained of back pain and tenderness since the
incurrence of an injury in the 1970's and contained a diagnosis of
chronic pain. The Board also parenthetically observes that the
appellant was treated for problems associated with his back during
his "honorable" period of service.

The evidence cited above is found by the Board to be probative as
to the issue currently on appeal regarding entitlement to service
connection for residuals of a back injury, and, in addition, to
bear directly and substantially upon the referenced claim.
Accordingly, the Board finds that new and material evidence has
been received with regard to the appellant's claim for service
connection for residuals of

13 -

a back injury. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a)
(effective prior to August 21, 2001).

As a general rule, the credibility of evidence is presumed when
determining whether to reopen a claim. See Justice v. Principi, 3
Vet. App. 510, 513 (1992). The Board observes that the appellant
has not been afforded a VA orthopedic examination in order that the
nature and etiology of his diagnosed history and findings of
residual of trauma to the lumbosacral area and chronic pain could
be ascertained. Therefore, the Board finds additional development
is required prior to a determination of the merits.

Residuals of a Right Leg Injury

The record shows that in a June 1993 rating decision the RO denied
the appellant's claim for service connection for a "right leg
injury." The claim was denied because no new and material evidence
had been submitted to show a new factual basis for reconsidering
entitlement to service connection. The RO observed that the medical
reports received in conjunction with the appellant's current claim
referred only to other unrelated conditions. The appellant was
notified of this determination and of his procedural and appellate
rights by VA letter dated in June 1993. However, he did not
initiate an appeal of the June 1993 denial within one year of the
notification. Therefore, the June 1993 rating decision is final. 38
U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.302 (2001).

The appellant subsequently sought to reopen his claim for residuals
of a right leg injury in July 1994. The RO, in an August 1994
rating decision, determined that new and material evidence had not
been presented to reopen the appellant's claim for service
connection for residuals of a right leg injury. The RO observed
that while VA outpatient treatment records dated in 1994 had been
submitted which showed that the appellant had been treated for
right leg pain, the submitted evidence in connection with the
current claim did not constitute new and material evidence as it
was considered to be cumulative, essentially only summarizing or
referring to evidence previously considered. The appellant, in an
October 1994 letter, was

- 14 -

apprised of his procedural and appellate rights. He perfected a
timely appeal to this August 1994 decision.

Therefore, based upon the facts of this case, the evidence that
must be considered in determining whether there is a basis for
reopening this claim is that evidence added to the record since:
the June 1993 RO rating decision. See Evans, supra, at 285 (1996).

Evidence of record at the time of the June 1993 RO decision
included the appellant's application for compensation benefits,
received in May 1980, in which he indicated that he had incurred a
right leg injury, with scars, in 1976-77. Review of the service
medical records shows that at the time of the appellant's service
enlistment examination in August 1972 clinical evaluation of the
lower extremities was normal. A treatment record dated in November
1976 shows that the appellant sustained a crush injury to his right
lower extremity while at sea. He complained of pain and swelling.
A large hematoma was observed on examination as well as an
abrasion. Right lower extremity hematoma was diagnosed. A December
1976 Medical Condition - Physical Profile Record shows a diagnosis
of right lower leg soft tissue injury. A March 1977 treatment
record shows that the appellant complained of continuing problems
associated with a right leg injury incurred as a result of a boat-
related accident. A radiographic report dated in May 1977 shows
that the appellant complained of lower right leg pain associated
with an injury which had occurred seven months ago. He claimed to
be having some discomfort with certain activity. X-ray findings
showed no significant abnormalities. A June 1977 clinical record
shows that the appellant claimed to have sustained an injury to his
right lower extremity after jumping from one boat to another in the
Philippines in November 19761 where he sustained significant
contusion to his right leg laterally. Two well healed abrasions
were observed on examination of the appellant's right leg. Muscle
testing was normal. The diagnosis was contusion to the right leg
with residual pain. Review of the remaining service medical records
on file are devoid of any mention of treatment or complaints
concerning the appellant's right leg.

- 15 -

As noted above, in a June 1993 rating decision, the RO determined
that no new and material evidence had been received to reopen the
appellant's claim for service connection for residuals of a right
leg injury. Pertinent evidence added to the record since the June
1993 RO decision includes a report of a VA examination and medical
treatment records, as well as hearing testimonial evidence.

A VA general medical examination report dated in August 1993 shows
a right leg disorder was not diagnosed during examination conducted
at the Dallas, Texas VAMC. The appellant reported having injured
the mid-portion of his right leg during his period of service in
the Army and that his right leg still hurt. Examination of the
extremities revealed no abnormality.

A May 1994 VA Medical Certificate shows that the appellant
complained of right leg pain since the incurrence of an injury in
the 1970's. Chronic pain was diagnosed. X-ray examination findings
of the right lower extremity were reported to be within normal
limits.

In conjunction with his April 1996 hearing held at the RO, the
appellant indicated that he injured his right leg in a boating
accident while in Korea. He added that he thought this injury
occurred between 1972 and 1974, but he was not sure. The appellant
noted that he was treated for his right leg injury and continued to
have problems with his leg throughout the remainder of his periods
of service. The appellant also testified that he had been treated
for his right leg subsequent to his May 1980 service separation at
the VAMC in Dallas, Texas and that his right leg gives out on him
and becomes numb. He also claimed that his leg was put in a cast at
the time of his inservice injury. He added that he took Motrin for
problems associated with his right leg.

After reviewing the record, the Board finds that new and material
evidence has not been received to reopen the appellant's claim of
entitlement to service connection for residuals of a right leg
injury. The Board points out that as part of the above- referenced
June 1993 rating decision, it was determined that new and material
evidence had not been received to show a new factual basis for
reconsidering the

- 16 -

appellant's claim for service connection for a right leg injury.
The Board parenthetically notes that as part of a November 1980 RO
rating decision, which the appellant is not shown to have appealed,
the RO determined that the appellant's claim for service connection
for a right leg injury was denied on the basis that a right leg
injury was not shown to have been incurred or aggravated during the
appellant's period of "honorable" service. The Board finds that, to
the extent that the submitted medical evidence is neither
cumulative nor duplicative of evidence which was of record at the
time of the RO's June 1993 rating decision, the submitted medical
and testimonial evidence is "new" evidence. However, the Board also
finds that none of the evidence submitted in support of the
appellant's claim is "material" evidence because, while the
evidence does document that the appellant complained at a VA
medical facility in May 1994 of having right leg pain since the
time of an inservice injury occurring in the 1970's, it does not
constitute medical evidence that demonstrates that the appellant
has a right leg disorder which was either incurred in or aggravated
by his period of active "honorable" service. That is, the medical
evidence is not material because it refers only to post-service
symptomatology and it does not medically link a current condition
with remote events of service. See Elkins, Cox, supra.

The critical question in this case was and remains whether there is
medical evidence linking any current right leg-related problems to
service. The evidence received since the June 1993 rating decision
does not adequately address this fundamental question as to
the;appellant's claim. In this regard, the Board notes that the
record is devoid of any medical opinion, either private or VA, that
indicates the appellant has a current right leg disability which is
related to his period of "honorable" service. In the absence of
proof of a present disability there can be no valid claim. Brammer,
Rabideau, supra.

Therefore, the Board finds that the additional evidence received in
this case is not probative of this critical question and thus is
not material. It is also not material because it is not so
significant that it must be considered in order to fairly decide
the merits of the claim. 38 C.F.R. 3.156(a) (prior to August 29,
2001).

- 17 -

It is also noted that while the appellant is competent to allege
that he has a right leg disorder, he has not demonstrated that he
is qualified to offer a medical opinion as to the etiology of any
current symptoms. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

The Board concludes that the evidence submitted subsequent to the
June 1993 rating decision is not "new and material" as contemplated
by 38 C.F.R. 3.156(a) (prior to August 29, 2001), and provides no
basis to reopen the appellant's claim for entitlement to service
connection for residuals of a right leg injury. As such, the June
1993 rating decision remains final.

Because the appellant has not fulfilled his threshold burden of
submitting new and material evidence to reopen his finally
disallowed claim, the benefit-of-the-doubt doctrine is
inapplicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Ulcer Disorder

The record shows that in a June 1993 rating decision the RO denied
the appellant's claim for service connection for an "ulcer
condition." The claim was denied because no new and material
evidence had been submitted to show a new factual basis for
reconsidering entitlement to service connection. The RO observed
that the medical reports received in conjunction with the
appellant's current claim referred only to other unrelated
conditions. The appellant was notified of this determination and of
his procedural and appellate rights by VA letter dated in June
1993. However, he did not initiate an appeal of the June 1993
denial within one year of the notification. Therefore, the June
1993 rating decision is final. 38 U.S.C.A. 7105 (West 1991); 38
C.F.R. 20.302 (2001).

The appellant subsequently sought to reopen his claim for an ulcer
disorder in July 1994. The RO, in an August 1994 rating decision,
determined that new and material evidence had not been presented to
reopen the appellant's claim for service connection for ulcers. The
RO observed that while VA outpatient treatment records dated in
1994 had been submitted which showed that the appellant had been
treated

18 -

for ulcers, the submitted evidence in connection with the current
claim did not constitute new and material evidence as it was
considered to be cumulative, essentially only summarizing or
referring to evidence previously considered. The appellant, in an
October 1994 letter, was apprised of his procedural and appellate
rights. He perfected a timely appeal to this August 1994 decision.

Therefore, based upon the facts of this case, the evidence that
must be considered in determining whether there is a basis for
reopening this claim is that evidence added to the record since the
June 1993 RO rating decision. See Evans, supra, at 285 (1996).

Evidence of record at the time of the June 1993 RO decision
included the appellant's application for compensation benefits,
received in May 1980, in which he indicated that lie had suffered
from bleeding ulcers in 1973-74. Review of the service medical
records shows that at the time of the appellant's service
enlistment examination in August 1972 clinical evaluation of the
appellant's genitourinary system was clinic@al evaluated as normal.
A treatment record dated in February 1976 shows a diagnosis of
peptic ulcer disease. A clinical record dated in October 1976 also
shows a diagnosis of peptic ulcer disease. Results of upper
gastrointestinal testing dated in December 1977 show findings of
active duodenal ulcer. A Medical Condition - Physical Profile
Record dated in June 1978 shows a diagnosis of active duodenal
ulcer. Results of upper gastrointestinal testing dated in October
1978 do not show findings reflective of ulcers. A treatment record
dated in February 1979 shows a diagnosis of peptic ulcer disease.
Review of the remaining service medical records on file are devoid
of any mention of treatment or complaints regarding ulcers.

As noted above, in a June 1993 rating decision, RO determined that
no new and material evidence had been received to reopen the
appellant's claim for service connection for an ulcer condition.
Pertinent evidence added to the record since the June 1993 RO
decision includes the report of a VA examination and medical
treatment records, as well as hearing testimonial evidence.

- 19 -

A VA general medical examination report dated in August 1993 shows
that history of peptic ulcer disease not present now was diagnosed
during examination conducted at the Dallas, Texas VAMC. The
appellant reported having had peptic ulcer disease, manifested by
hematemesis and melena, during his military service, and that he
had had melena two months ago. He reported that endoscopy
examination had showed an ulcer, and that he took Tagamet daily.

A May 1994 VA Medical Certificate shows that the appellant
complained of stomach ulcers which had bothered him since the
1970's. He also complained of gas and fatty food intolerance.
Dysplasia was diagnosed.

In conjunction with his April 1996 hearing held at the RO, the
appellant indicated that he was treated for a bleeding ulcer while
in the military during his first tour of. service and that he
subsequently was treated for this condition at "Fort Houston
[Texas]." He added that after his service separation he was treated
in 1980 in Dallas, Texas [VA,MC] at which time he was placed on
different diets and began to take Tagamet and another medication.

After reviewing the record, the Board finds that new and material
evidence has not been received to reopen the appellant's claim of
entitlement to service connection for peptic ulcer disease. The
Board points out that as part of the above-referenced June 1993
rating decision, it was determined that new and material evidence
had not been received to show a new factual basis for reconsidering
the appellant's claim for service connection for an ulcer
condition. The Board parenthetically notes that as part of a
November 1980 RO rating decision, which the appellant is not shown
to have appealed, the RO determined that the appellant's claim for
service connection for a ulcer condition was denied on the basis
that an ulcer disorder was not shown to have been incurred or
aggravated during the appellant's period of "honorable" service.
The Board finds that, to the extent that the submitted medical
evidence is neither cumulative nor duplicative of evidence which
was of record at the time of the RO's June 1993 rating decision,
the submitted medical and testimonial evidence is "new" evidence.
However, the Board also finds that none of the evidence submitted
in support of the appellant's claim is "material" evidence because,
while

- 20 -

the evidence does document that the appellant complained at a VA
medical facility in May 1994 of having problems associated with
ulcers since the 1970's, it does not constitute medical. evidence
that demonstrates that the appellant has an ulcer-related disorder
which was either incurred in or aggravated by his period of active
"honorable" servile. That is, the medical evidence is not material
because it refers only to post-service symptomatology and it does
not medically link a current condition with remote events of
service. See Elkins, Cox, supra.

The critical question in this case was and remains whether there is
medical evidence linking any current ulcer-related problems to
service. The evidence received since the June 1993 rating decision
does not adequately address this fundamental question as to the
appellant's claim. In this regard, the Board notes that the record
is devoid of any medical opinion, either private or VA, that
indicates the appellant has a current ulcer disorder which is
related to his period of "honorable" service. In the absence of
proof of a present disability there can be no valid claim. Brammer,
Rabideau, supra.

Therefore, the Board finds that the additional evidence received in
this case is not probative of this critical question and thus is
not material. It is also not material because it is not so
significant that it must be considered in order to fairly decide
the merits of the claim. 38 C.F.R. 3.156(a) (prior to August 29,
2001).

It is also- noted that while the appellant is competent to allege
that he has an ulcer disorder, he has nc,t demonstrated that he is
qualified to offer a medical opinion as to the etiology of any
current symptoms. See Espiritu, supra.

The Board concludes that the evidence submitted subsequent to the
June 1993 rating decision is not "new and material" as contemplated
by 38 C.F.R. 3.156(a) (prior to August 29, 2001), and provides no
basis to reopen the appellant's claim for entitlement to service
connection for an ulcer disorder. As such, the June 1993 rating
decision remains final.

- 21 -

Because the appellant has not fulfilled his threshold burden of
submitting new and material evidence to reopen his finally
disallowed claim, the benefit-of-the-doubt doctrine is
inapplicable. Annoni, supra.

ORDER

New and material evidence having been submitted, the claim of
entitlement to service connection for residuals of a back injury is
reopened, and to this extent the appeal is granted.

New and material evidence to reopen the claim for service
connection for residuals of a right leg injury having not been
submitted, the appeal as to this issue is denied.

New and material evidence to reopen the claim for service
connection for an ulcer disorder having not been submitted, the
appeal as to this issue is denied.

A. BRYANT
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court.

22 -

(2) You are no longer required to file a copy of your Notice of
Appeal with VA's General Counsel.

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 23 -



